Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re Noah Fulton Jackson                                  Original Mandamus Proceeding

No. 06-19-00112-CR                                   Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Burgess and Justice
                                                     Stevens participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the
relief sought. Therefore, we deny the petition.


                                                     RENDERED JUNE 13, 2019
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk